Citation Nr: 0636037	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 3, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This appeal is from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2006; a transcript 
is of record.

The veteran's August 2003 notice of disagreement with the 
March 2003 rating decision asserted there was clear and 
unmistakable error (CUE) in a November 1972 rating decision 
that denied service connection for anxiety neurosis.  VA has 
not developed or adjudicated this claim.  It is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not appeal from the December 1997 rating 
decision which granted service connection for PTSD effective 
from July 3, 1997.

2.  The veteran's January 2003 statement is a freestanding 
claim for an earlier effective date for service connection 
for PTSD.


CONCLUSION OF LAW

The veteran's January 2003 claim for an earlier effective 
date seeks an effective date of benefits in a manner not 
authorized by law.  38 U.S.C.A. §§ 5110, 7105(a), (c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.400, 
(a), (b)(2), (q)(1)(ii), (r), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

VA has no duty of notice or assistance in this case.  The 
claim seeks a benefit not provided by law.  38 C.F.R. 
§ 3.159(d)(3); VAOPGCPREC 5-2004 (June 23, 2004).

II.  Earlier Effective Date Claim

The holding in the decision of the United States Court of 
Appeals for Veterans Claims in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), dictates that the veteran's claim for an 
earlier effective date must fail.

VA denied service connection for anxiety neurosis in November 
1972.  The veteran testified in August 2006 that he has had 
PTSD since service. The veteran contends that VA denied 
service connection for anxiety neurosis in November 1972 
without assisting with his claim by providing a psychiatric 
examination.  He avers that the anxiety neurosis for which VA 
denied service connection in November 1972 was actually PTSD.  
He asserts that the VA should ameliorate the failure to 
assist him in 1972 by awarding an effective date in November 
1972 for the grant of service connection for PTSD.

The veteran testified that he received notice in December 
1972 that VA had denied service connection for anxiety 
neurosis.  A copy of the notice letter is not now in the 
claims file, but an administrative document recording the 
issuance of an award letter on December 14, 1972, for another 
matter adjudicated in the November 1972 rating decision is of 
record.  It was then, as now, regular VA administrative 
practice to include notice of denials and of appellate rights 
in notices of awards.  There is a presumption of 
administrative regularity in the performance by Government 
officials of their regular duties.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  In light of the veteran's testimony 
of receipt of actual notice, the fact of notice of the 
November 1972 rating decision is established without current 
dispute.  The legal consequences of notice of a rating 
decision therefore attach to the November 1972 denial of 
service connection for anxiety neurosis.

The veteran has acknowledged, in his hearing testimony before 
the undersigned, that he did not appeal the November 1972 
rating decision denying service connection for anxiety 
neurosis.  By law, that decision became final when the 
veteran did not appeal from it within one year of the date of 
the letter notifying him of the denial.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d).

Many years later,the veteran filed an application for service 
connection for a different condition, PTSD, on July 3, 1997.  
VA granted the claim in December 1997, and assigned the date 
of claim as the effective date of service connection.  That 
date is consistent with the law and regulations prescribing 
that the effective date of an award of service connection for 
the purposes of entitlement to disability compensation shall 
be the date of the claim, unless certain circumstances, not 
applicable to this case, apply.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400, (a), (b)(2)(i).  VA notified the veteran 
of that decision by letter dated December 17, 1997.  The 
letter enclosed a copy of the rating decision showing the 
effective date of service connection.  Thus, VA notified the 
veteran of the effective date of service connection for PTSD.

The veteran did not appeal from the effective date of service 
connection for PTSD, and that decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.160(d).  The Board 
respectfully notes that the veteran's assertion that he 
should have an earlier effective date for service connection 
for PTSD is based upon two false premises:  first, that the 
claim denied in 1972 was for PTSD; second, essentially, that 
for alleged failure to afford certain assistance in 
prosecuting that claim, the November 1972 rating decision is 
not final, and the December 1997 rating decision granted the 
same claim that the November 1972 rating decision denied.

Review of the veteran's claims file discloses clearly that 
his 1972 claim was not a claim for PTSD, nor did VA 
adjudicate a claim for PTSD when it denied service connection 
for anxiety neurosis in November 1972.  Even if the November 
1972 rating decision could be construed as denying service 
connection for PTSD, that would provide no basis for an 
earlier effective date for the current grant of service 
connection for PTSD.


The November 1972 rating decision is final.  Binding judicial 
precedent has rejected the veteran's implied assertion that 
the November 1972 rating decision is not final because of 
procedural error.  See Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002), overruling Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (which had held that an allegation of 
"grave procedural error" could abrogate the finality of a 
VA decision).  Thus, the December 1997 rating decision could 
not have granted a claim pending since the November 1972 
rating decision.

For the same reasons that the November 1972 rating decision 
is final, the December 1997 rating decision that granted 
service connection for PTSD and assigned the current 
effective date is likewise final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.160(d).

The veteran's January 2003 statement seeking an earlier 
effective date of service connection is essentially a claim 
for retroactive benefits.  38 U.S.C.A. § 5110(a); Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  The veteran can 
obtain an earlier effective date in one of two ways, by a 
request for revision of a Regional Office decision based upon 
clear and unmistakable error, see 38 C.F.R. § 3.105(a), or by 
a claim to reopen a prior final decision based upon new and 
material evidence.  38 U.S.C.A. § 5108; Cook, supra, 318 F.3d 
at 1339.  As noted in the Introduction, above, the matter of 
CUE is not under review in the present decision. 

The effective date of a claim reopened with new and material 
evidence is the date of the claim to reopen.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Consequently, the veteran cannot 
obtain an earlier effective date of service connection for 
PTSD by attempting to reopen the matter of the effective date 
of service connection finally decided in December 1997.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

To the extent the veteran intended his January 2003 statement 
to be a "freestanding" claim for an earlier effective date, 
"such a possibility vitiates the rule of finality."  Rudd, 
supra, 20 Vet. App. at 300.  A freestanding claim for an 
earlier effective date for service connection for PTSD seeks 
a benefit not provided by law.  When the law is dispositive 
against a claim, as here, the claim must be denied or the 
appeal terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (comparing termination of a VA appeal for lack of 
legal merit to dismissal of a civil action from U.S. District 
Court under Fed. R. Civ. P. 12(b)(6) for failure to state a 
claim for which relief can be granted).

This case is one for denial, rather than for dismissal.  VA 
law provides the Board discretion to dismiss an appeal for 
failure to state a specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5).  The 
statute does not authorize dismissal for lack of merit of the 
allegation.  The veteran has alleged a theory of error in the 
March 2003 rating decision that denied an earlier effective 
date for PTSD, so this is not a case for dismissal under 
section 7105(d)(5).

Statutory law also provides, "An application for review on 
appeal shall not be entertained unless it is in conformity 
with [chapter 71, title 38, United States Code]."  
38 U.S.C.A. § 7108.  The veteran complied with the process to 
obtain appellate review.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Nothing about the application for review 
on appeal deprives the Board of jurisdiction or otherwise 
compels dismissal for a defect in the application.  
Consequently, dismissal is not the correct disposition of the 
appeal.  The claim must be denied.  See Sabonis, supra.


ORDER

Entitlement to an effective date earlier than July 3, 1997, 
for the grant of service connection for post-traumatic stress 
disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


